Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities: Chemical formulae (1) and (2), as disclosed, are imprecise to such an extent that it is unclear what compounds are encompassed by the structures.  Applicants’ attention is directed to paragraph 3, below.  Furthermore, Picolinic acid, though disclosed as being encompassed by the formula and as being a preferred reaction retardant, is actually excluded by the aforementioned formulae, because picolinic acid does not contain a substituent corresponding to R3.  Furthermore, 2-pyridinepropionic acid is disclosed within comparative examples 7 and 16; however, it appears to satisfy the chemical formulae to the same extent as picolinic acid (in both cases R3 is not met).  
Appropriate correction is required.
3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1 and 2, chemical formulae (1) and (2) render the claims indefinite for the following reasons.  The language, “R1 represents a hydrocarbon group composing ring A”, is not understood; it is unclear what hydrocarbon groups are represented by the language and how they are to be incorporated into formula (1) or ring A.  The propriety of the use of the “composing” language is further questioned.  Since it is unclear what number of carbon atoms or what carbon chain length is 1, it is further unclear what significance is set forth by variable m.  Similarly, it is unclear what number of carbon atoms or what carbon chain length is represented by R2.  The position is taken that the definitions of these variables is vague and imprecise such that the metes and bounds of the claims cannot be determined.  Furthermore, regarding R3, picolinic acid, though claimed as corresponding to the formulae (claim 3), does not correspond to the formulae, because picolinic acid does not contain a substituent corresponding to R3.  In view of these deficiencies, it is unclear exactly what reaction retardant compounds are within the scope of the claims.
	Secondly, with respect to claim 13, the abbreviations; RTM, HP-RTM, and WCM; render the claim indefinite; full text of the methods should be used to clearly set forth what is intended.  	
4.	The prior art of record fails to disclose a polyurethane comprising polyphenylmethane polyisocyanate, a polyol component, an organic metal catalyst, a reaction retardant represented by general formula (1), as claimed, wherein the claimed mole ratio of reaction retardant to organic metal catalyst is disclosed or rendered obvious.  Applicants have provided examples establishing the criticalness of using reaction retardants that are disclosed as corresponding to claim 1 in amounts that meet the mole ratio limitation with the other claimed components that yield improved results, relative to compositions employing reaction retardants not according to the claims.
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765